ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Reasons for Allowance
Claims 16 - 25 are allowed in light of the Request for Continued Examination filed on July 15, 2022.
The following is an Examiner’s statement of reasons for allowance: Independent claims 16, 23 and 25 incorporate detailed subject matter of the decoding and encoding processes. 
The closest prior art Karczewicz et al. (US 10,021,419 B2), Zhang et al. (US 10,616,604 B2) and Misra (US 10,477,204 B2) do not disclose the claimed elements, “deriving a residual coefficient of the current block; setting a Rice parameter for the residual coefficient to a specific value based on the transform skip flag; deriving a binary value for size related information for the residual coefficient based on the Rice parameter; generating residual information including the size related information by encoding the binary value for the size related information; and generating the bitstream including the residual information” in independent Claim 25.  Karczewicz discloses Rice parameter initialization and updating for coefficient level coding in video coding process. Zhang discloses a video coder uses a first Rice parameter statistics-based derivation method and a second Rice parameter template-based derivation method for coding coefficient levels of the TU. Misra discloses using flags set to 1 to synchronize the context variable and Rice parameter initialization states using tables as inputs. 
Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an encoding and decoding methods using residual information was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571)270-0498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425